Citation Nr: 1450594	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to a mental health condition and/or exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for hypertension, to include as due to a mental health condition and/or exposure to contaminated water at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for residuals of a stroke to include as due to a mental health condition and/or exposure to contaminated water at Camp Lejeune, North Carolina.

4.  Entitlement to service connection for prostate cancer and residuals, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.



REPRESENTATION

Veteran represented by:	Allen W. Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The issues of service connection for coronary artery disease, hypertension and residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's prostate cancer was not present during service or for many years thereafter, is not amongst the identified conditions associated with exposure to contaminated water at Camp Lejeune, and is not otherwise etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for prostate cancer and residuals, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, have not been met.  38 U.S.C.A. §§ 1131, 1154, 1710(e), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 17.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). 

A May 2012 letter, sent prior to the initial unfavorable rating decisions, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, Social Security Administration (SSA) disability records, private medical records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has deemed a medical examination unnecessary in this case.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).


II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

III.  Analysis

The Veteran was diagnosed with prostate cancer in 2005, which he contends is due to exposure to contaminated water at Camp Lejeune, North Carolina.  Records indicate that the Veteran was stationed at Camp Lejeune during portions of 1958 and again in 1961.

Service treatment records do not show complaints, diagnosis or treatment for prostate cancer during service.  There is no other record of the Veteran being diagnosed with or treated for prostate cancer for many years thereafter and the Veteran does not contend otherwise.

VA has acknowledged that there was contamination of the ground water at Camp Lejeune from 1957-1987, specifically, that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), and perchloroethylene (PCE).  These water systems served housing, administrative, and recreational facilities, as well as the base hospital. 

In its June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects", the National Academy of Sciences National Research Council provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  Fifteen disease conditions have been identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See 38 U.S.C.A. § 1710(e); 38 C.F.R. § 17.400.  While none of these conditions are presumptively associated with service at Camp Lejeune, manifestation of any of those diseases is considered to be sufficient to conduct a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  

However, prostate cancer is not a condition which the most currently available scientific evidence has linked to contaminated water at Camp Lejeune.  Furthermore, while the Veteran has asserted that his prostate cancer was caused by exposure to contaminated water, he has not supplied any medical evidence that supports this assertion and the record likewise does not contain medical opinion evidencing such a connection.  

Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his prostate cancer to exposure to contaminated water, he is not considered competent (meaning medical qualified) to address such a complex medical question.

The Veteran's prostate cancer did not manifest during service or for several decades thereafter, and there is no scientific or medical evidence or opinion of record linking it to the circumstances of his service.  Therefore, the preponderance of the evidence is against a finding that the Veteran's prostate cancer or residuals thereof is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER
.
Service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, is denied.


REMAND

The Veteran has asserted that his diagnosed hypertension and coronary artery disease (CAD) are due to, or have been aggravated by a service-connected mental health condition resulting concussion during service.  He has supplied a medical opinion stating that there is a connection between mental stress and heart disease.  Thus, an opinion must be obtained addressing whether the Veteran's CAD is due to or has been aggravated by his mental health condition.

Furthermore, the Veteran maintains that he has suffered a stroke at some point.  Treatment records on this issue are conflicting and an examination is needed to address whether the Veteran has at any point suffered a stroke and if so whether he currently suffers any disabling effects separate and apart from those attributed to his concussion during service, and if so, whether they are related to service. 

Finally, the most recent VA treatment records of record are dated June 2012.  Any VA treatment records created since that time should be also obtained and associated with the Veteran's file. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements concerning the timing and circumstances surrounding his stroke.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any VA treatment records generated since June 2012 that pertain to the Veteran. 

3.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine: 

a) Whether it is at least as likely as not that the Veteran has suffered a stroke; and if so,

a. whether the Veteran currently suffers from any residual physical or neurobehavioral effects not already attributed to his service-connected concussion; and if so,

b. whether it is at least as likely as not that the Veteran's stroke and residuals thereof occurred during or are related to service; and,   

c. whether it is at least as likely as not that the Veteran's stroke and residuals thereof  are due to his service-connected mental health condition; and, 

d. whether it is at least as likely as not that the Veteran's stroke and residuals thereof have been aggravated by his service-connected mental health condition. 

b) Whether it is at least as likely as not that the Veteran's CAD is related to or had its onset during service.  

c) Whether it is at least as likely as not that the Veteran's CAD is due to his service-connected mental health condition. 

d) Whether it is at least as likely as not that the Veteran's CAD has been aggravated by his service-connected mental health condition. 

e) Whether it is at least as likely as not that the Veteran's hypertension is related to or had its onset during service.  

f) Whether it is at least as likely as not that the Veteran's hypertension is due to his service-connected mental health condition. 

g) Whether it is at least as likely as not that the Veteran's hypertension has been aggravated by his service-connected mental health condition. 

The examiner should review the Veteran's claims file, conduct any necessary testing and provide an explanation for all elements of his/her opinion.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


